Atkinson, Justice.
The facts are sufficiently stated in the official report.
1. The principal question in this case turns upon whether or not the railway company, under the terms of its charter which conferred upon it the power “to lay out, build, construct, equip and operate a dummy railroad or roads to and from the respective depots of the railroads in the city of Milledgeville and the village of Midway, and between those and the village of Midway, the Georgia Lunatic Asylum, and such other points and places as said corporation may hereafter decide,” had the power, under its legislative grant of authority, to construct the railroad now contemplated, the building of which was sought to be enjoined in the present case. The question of public utility, which ■seems to have been made in the record and argued here, is answered by the proposition, that where the General Assembly authorizes the construction of railroads in express terms between designated termini, it passes upon the question of public necessity; and when it has decided that the interest of the public require the construction of such a line of road, the courts are not authorized, upon the bare evidence of some persons who may be interested, that in their opinion the public necessity does not require it, to' set at naught the will of the General Assembly directly expressed. TJpon the question of public policy involved, the General Assembly is the exclusive judge. It will only be necessary then to inquire whether the contemplated act was ultra vires, and upon a careful study of the terms of the grant of power, we conclude that it was within the competency of the railroad company to construct the line of railroad projected. Aside from the grant of power contained in the general words, “and such other points and places as said corporation may hereafter decide,” under its charter the railroad company was authorized directly to construct a line of road over the projected route. Its purpose was to connect the city of Milledgeville with the vil*728lage of Midway, and to placo the Lunatic Asylum in direct, communication with each. The construction of the proposed line of railway accomplishes this purpose. We do not think that the mere construction of a line of railway connecting the city of Milledgeville with the Lunatic Asylum exhausted the grant of power conferred by the charter. The village of Midway, the Lunatic Asylum and the several railway depots in the city of Milledgeville and in. the village of Midway are each recognized as separate objective termini, and the construction of a railroad between two of such termini cannot exhaust the power conferred by ■the charter to construct lines of railway connecting the-other designated termini.
2 It was urged that the defendant in 'this ease could not exercise the corporate powers conferred upon the Milledgeville & Asylum. Dummy Railroad Company by the-act incorporating that company, for the reason that, having failed to comply with the statute authorizing the reorganization of railroad companies which had been sold either at private or judicial sale, it did not succeed to the corporate franchises conferred upon the original railroad company. It appears that in the charter of the Milledgeville & Asylum Dummy Railroad Company, that corporation had authority to borrow money, issue bonds, and secure the same by a deed of trust. This was done, and default having been made in the payment of the interest upon the bonds issued, the trustees named in the trust deed, after compliance with the terms of the deed, on May 30th, 1893, sold and conveyed all the property, rights etc. of the company to W. T. Conn and others. On June 26th, 1893, these purchasers in turn sold and conveyed to Samuel and W. W. Lumpkin all of that property. Samuel and W. W.. Lumpkin and others, in order to form for themselves, and such others as might be thereafter associated with them, a corporation under the laws of Georgia, for the purpose of' maintaining and operating the railroad purchased by them,. *729filed with the Secretary of State an application for the purpose of organizing anew, and accordingly obtained a charter for the Old Capitol Railway Company. Afterwards in a suit instituted against the Old Capitol Railway Company, its railroad properties were placed in the hands of a receiver, and they, together with the franchises of the company, were duly sold, at which sale Samuel Lumpkin became the purchaser. This purchaser associated with himself W. W. Lumpkin and C. L. Glessner, for the purpose’ of organizing a corporation under the laws of Georgia tO’ maintain and operate the railroad, and they filed a petition that they be incorporated under the name of the Milledgeville Railway Company, with the right to acquire, build and complete extensions and branches, as authorized by law. Upon this application a certificate of incorporation was issued by the secretary of State, granting to the Milledgeville Railway Company the powers prayed for by the. applicants. This certificate was granted under the act of December 17th, 1892, as amended by the act of Decembei15th, 1894. It was objected that the charter powers of the Milledgeville & Asylum Dummy Railroad Company did not pass to the Old Capitol Railway Company, because that corporation was not organized in compliance with law, the objection being that no application was filed by the requisite number of persons, under section 2 of the act of 1892. It will be seen from the record, that the Old Capitol Railway Company did not seek to have itself incorporated as an original railway company, but the corporators, to whom that certificate was granted, were purchasers of the corporate rights of the Milledgeville & Asylum Dummy Railroad Company, and were simply seeking to organize anew under the franchises conferred upon the Milledgeville & Asylum Dummy Railroad Company. By the act of 1892, section 9, par. 2, “Such purchaser or purchasers, their associates, successors or assigns, may proceed to organize anew by filing a petition to the secretary of State, *730with a request therein to be substituted for the original petitioners and stockholders, with all their powers, rights, privileges and duties and liabilities under this act.” The act does not confine the grant of the powers here authorized to be conferred to the application of any given number of persons, but expressly authorizes the purchasers, without regard to number, under the terms of this act, to reorganize. Under the act of 1892 no verification of the petition was necessary, nor was it essential that any certificate of incorporation should be issued. Under that act the organization of the Old Capitol Railway Company as a corporation for the operation of the franchises of the Milledgeville & Asylum Dummy Railroad Company was legally complete merely upon the filing of a petition for that purpose' with the secretary of State. _ When the Milledgeville Railway Company was organized, the act of 1894 was in •effect, and its terms were complied with. The petition was verified, and a certificate of incorporation was issued by the secretary of State. This petition having been granted according to the express provisions of the act, the petitioners took the charter powers conferred upon the original corporation, and therefore in their new corporate capacity, under the name of the Milledgeville Railway Company, succeeded to the charter powers originally conferred, and consequently have competent authority to construct the railroad projected.
We conclude, therefore, that the court committed no error in refusing the injunction, and the judgment is accordingly Affirmed.